DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities:  
In claim 11, line 2, the recitation “the valve member” should read –and the valve member--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3024802 (“Stillwagon”).
Regarding claim 1, Stillwagon discloses a valve seat comprising: a first end (left end defined by exterior surface of left flange 30; see fig. 1); a second end (right end defined by exterior surface of right flange 31; see fig. 1) positioned opposite from the first end; and a body (see body of fig. 5) extending from the first end to the second end, the body defining an inner surface (radially inner surface of seat of fig. 5 defining bore(s) 44, 47 and 48) and an outer surface (radially outer surface of seat of fig. 5), the inner surface defining a main bore (defined by 44, 47 and 48) extending through the body from the first end to the second end, the main bore defining a main bore axis (central longitudinal axis of bore(s) 44, 47 and 48), the body defining a shaft bore (51) extending from the inner surface to the outer surface, the shaft bore defining a shaft bore axis (longitudinal axis of bore 51) positioned perpendicular to the main bore axis, the shaft bore defining an inner shaft opening (opening adjacent passage 44) and an outer shaft opening (opening in communication with bore 38 of housing, 10 and 11), the body defining a concave seat bearing surface (cylindrical surface defining bore 51) extending around the inner shaft opening, the body defining a sealing portion (42) centered between the first end and the second end, the sealing portion positioned between a first bore portion (45) and a second bore portion (46), the sealing portion extending radially outward from the first bore portion and the second bore portion, the body further defining a circumferential sealing rib (defined at least partially by 43 and 27) extending circumferentially around the body, the circumferential sealing rib extending radially outward from the sealing portion.  
Regarding claim 3, Stillwagon discloses (see fig. 4) the circumferential sealing rib (43 and 27) defining an arcuate cross-sectional shape (see circular shape in perspective/cross-section of fig. 4).  
Regarding claim 4, Stillwagon discloses the circumferential sealing rib (43 and 27) defines a V-shaped cross-sectional shape (corners of portion 27 in the cross-section of fig. 5 are v-shaped).  
Regarding claim 5, Stillwagon discloses the circumferential sealing rib (43 and 27) defines a U-shaped cross-sectional shape (see u-shaped groove defined by portions 26, 43 and 27).  
Regarding claim 6, Stillwagon discloses (see fig. 5) the circumferential sealing rib (43 and 27) is axially centered between the first end (left end, relative to the orientation of fig. 5) and the second end (right end, relative to the orientation of fig. 5) relative to the main bore axis (longitudinal axis of bore 44).
Claim(s) 10-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US4133513 (“Meyer”).
Regarding claim 10, Meyer discloses a valve comprising: a valve seat (12; see fig. 5) defining an inner seat surface (radially inner surface) and an outer seat surface (radially outer surface), a shaft bore (bore 60) extending through the valve seat from the inner seat surface to the outer seat surface, an inner shaft opening (interior opening of bore 60) of the shaft bore defined at the inner seat surface, the inner seat surface defining a main bore (bore within which valve member 80 is disposed) extending from a first end (left end, relative to the orientation of fig. 2) of the valve seat to a second end (right end, relative to the orientation of fig. 2) of the valve seat, the main bore defining a bore axis (longitudinal axis of cylindrical surface(s) 20), the inner seat surface defining a concave seat bearing surface (96) extending around the inner shaft opening, the valve seat further defining a circumferential sealing rib (circumferential sealing rib defined between grooves 50; see annotated fig. 3, below) extending circumferentially around the outer seat surface; and a valve member (80) defining an end (end defined by bearing surface 88) engaging the concave seat bearing surface, the end defining a valve member end surface (88), the valve member end surface defining a convex shape (spherical shape), the valve member defining an edge (94), the edge positioned in contact with the inner seat surface when the valve member is in a closed position (see position illustrated in fig. 3), an axial width (vertical height, relative to the orientation of fig. 3) of the edge being less than an axial width of the circumferential sealing rib (see fig. 3).  

    PNG
    media_image1.png
    563
    1134
    media_image1.png
    Greyscale

Regarding claim 11, Meyer discloses a shaft (82) extending through the shaft bore (60), the end (top end of valve member 80, relative to the orientation of fig. 4) receiving the shaft (82), the valve member (80) being rotationally fixed to the shaft (shaft 82 and valve member 80 are integrally formed as one-piece construction).  
Regarding claim 13, Meyer discloses the valve member (80) is a disc (see fig. 4), and wherein the valve is a butterfly valve.  
Regarding claim 14, Meyer discloses the valve member (80) contacts and seals with a portion (100) of the inner seat surface (radially inner surface of seat 12) positioned opposite from the circumferential sealing rib (rib defined between grooves 50; see annotated fig. 3, above) when the valve member (80) is in the closed position (see position of fig. 3).  
Regarding claim 16, Meyer discloses the circumferential sealing rib (rib defined between grooves 50; see annotated fig. 3, above) defines an arcuate cross-sectional shape (see cross-section of fig. 1).  
Regarding claim 17, Meyer discloses the circumferential sealing rib (rib defined between grooves 50; see annotated fig. 3, above) defines a U-shaped (shape between grooves 50 defines a u-shaped profile) cross-sectional shape.  
Regarding claim 18, Meyer discloses the circumferential sealing rib (rib defined between grooves 50; see annotated fig. 3, above) defines a V-shaped cross-sectional shape (corners of the circumferential sealing rib adjacent surface 46 define a v-shaped cross-sectional shape).  
Regarding claim 19, Meyer discloses the concave seat bearing surface (96) is a spherical zone (see specification col. 4, lines 56-60).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon, as applied to claim 1 above, in view of FR1522379 (“Bonafous”).
Regarding claim 7, Stillwagon discloses the invention as claimed except for the concave seat bearing surface being a spherical zone.
Bonafous teaches (see figs. 1 and 2) a valve seat having a body (11) defining a concave seat bearing surface (21) which is a spherical zone (see English translation page 3, line 115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stillwagon by configuring the concave seat bearing surface to be a spherical zone, as taught by Bonafous, so as to better distribute axial sealing forces along the longitudinal direction of the shaft.
Regarding claim 9, Stillwagon discloses the invention as claimed except for at least one annular rib defined by the body within the shaft bore. 
Bonafous teaches (see figs. 1 and 2) a valve seat having a body (11) defining at least one annular rib (15; see English translation page 3, lines 89-98) within a shaft bore (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stillwagon by employing at least one annular rib which is defined by the body within the shaft bore, as taught by Bonafous, so as to better seal the shaft bore from fluid leakage.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stillwagon, as applied to claim 1 above, in view of US2002/0074040 (“Schwarz”).
Regarding claim 8, Stillwagon discloses the invention as claimed except for the concave seat bearing surface defining a frustoconical surface.
Schwarz teaches a concave seat bearing surface (see conical surface defined at interior end of bore(s) 122 and/or 124 in annotated fig. 3, above) defining a frustoconical surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stillwagon by configuring the concave seat bearing surface to define a frustoconical surface, as taught by Schwarz, so as to better distribute seal against leakage.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, as applied to claim 10 above, in view of Schwarz and engineering expedient.
Regarding claim 12, Meyer discloses a valve body (defined by portions 10 and 11) defining an inner body surface (at least partially defined by 20), the inner body surface defining a boss recess (38), the boss recess receiving a reinforced boss (defined mainly by 64 and 74) of the valve seat (12), the reinforced boss defining a sidewall thickness (radial thickness) between an outer circumferential surface (68) of the reinforced boss and a shaft bore surface of the shaft bore (60), the reinforced boss defining an outer shaft opening (radial outer opening of bore 60) of the shaft bore, the reinforced boss defining a height between the outer shaft opening and a portion of the outer seat surface surrounding the reinforced boss (height boss 64 extends radially outwards from the circumferential sealing ring between grooves 50).  
Meyer does not disclose the valve seat bonded to the inner body surface, and a ratio of the height divided by the sidewall thickness defining a value between 0.5 and 2.
Schwarz teaches (see paragraph [0023]) a valve seat (142) bonded to an inner body surface (interior surface of body 112) of a valve body (112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by bonding the valve seat to the inner body surface of the valve body, as taught by Schwarz, to prevent unwanted movement of the valve seat.
With regards to the ratio of the height divided by the sidewall thickness defining a value between 0.5 and 2, one of ordinary skill in the art would know to experiment with different sidewall thicknesses and boss heights to ensure proper sealing, while minimizing friction caused between the reinforced boss and the shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Schwarz and Scaramucci by configuring the ratio of the height divided by the sidewall thickness defining a value between 0.5 and 2, so as to sufficient sealing surface area while avoiding excessive friction between sealing surfaces. Furthermore, the instant application lacks the evidence to prove that the range, as claimed in the instant application, is critical. Discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The applicant must prove the criticality of the claimed range, generally by showing that the claimed range achieves unexpected results.
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, as applied to claim 10 above, in view of Schwarz.
Regarding claim 15, Meyer discloses a valve body (defined by parts 10 and 11) defining an inner body surface (radially inner surface, at least partially defined by 20), the inner body surface defining a circumferential sealing groove (groove defined between annular ribs 44) shaped complimentary to the circumferential sealing rib (rib defined between annular grooves 50), the circumferential sealing rib compressed between the circumferential sealing groove and the valve member in a three-dimensional stress state (circumferential surface 94 of valve member 80 is diametrically larger than seating surface 100 causing valve seat 12 to be compressed between the valve member 80 and the valve body, 10 and 11) when the valve member is in the closed position (see position of fig. 3).  
Meyer does not disclose the inner body surface bonded to the valve seat
Schwarz teaches (see paragraph [0023]) a valve seat (142) bonded to an inner body surface (interior surface of body 112) of a valve body (112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by bonding the valve seat to the inner body surface of the valve body, as taught by Schwarz, to prevent unwanted movement of the valve seat.
Regarding claim 20, Meyer discloses the invention as claimed except for the concave seat bearing surface defining a frustoconical surface.
Schwarz teaches a concave seat bearing surface (see conical surface defined at interior end of bore(s) 122 and/or 124 in annotated fig. 3, above) defining a frustoconical surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by configuring the concave seat bearing surface to define a frustoconical surface, as taught by Schwarz, so as to better seal against leakage.
Response to Arguments
Applicant's arguments filed June 30, 2022, have been fully considered.  Applicant’s amendment filed June 30, 2022, has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previous 35 U.S.C. 102 and/or 35 U.S.C. 103 rejection(s) over Schwarz and/or Abouelleil, including combinations thereof, are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2016/0348800 discloses a butterfly valve having a liner with a circumferential sealing rib.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753